MEMORANDUM **
Kulvinder Singh Chali, a native and citizen of India, petitions for' review of the *788Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review credibility findings for substantial evidence. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because inconsistencies between Singh’s testimony and documentary evidence shed doubt on whether he was arrested by Indian authorities in Bombay and also on the circumstances under which he decided to leave the country, incidents going to the heart of his asylum claim. See id.
Because we uphold the determination that Singh failed to establish eligibility for asylum, we also uphold the denial of his application for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.